DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites in lines 2-8 “wherein the step of forming the first display electrode comprises: forming a first conductive material layer; and performing a patterning process on the first conductive material layer so as to form the first display electrode, wherein during performing the patterning process on the first conductive material layer, a wet etching method is adopted to etch the first conductive material layer so as to form the first display electrode” this is indefinite in that it is unclear if the “a first conductive material layer” and “the first conductive material layer” recited in the claim are referring to the “transparent metal oxide material layer” recited in claim 1 or is an additional layer. The claim is further indefinite in that it is unclear if the “a patterning process” and “the patterning process” are refereeing the patterning process recited in claim 1 or is an additional process. 
For the purpose of examination the limitation has been interpreted as “wherein the step of forming the first display electrode comprises: forming the transparent metal oxide material layer; 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirano et al. (WO 2017158967 with reference made to US Pub. 20190072797 as a translation thereof and hereafter Hirano).
As per claim 13, Hirano teaches (in figures 1-19 and 21-22 and paragraphs 123 and 157) a display substrate (30B shown in figure 22) fabricated by a manufacturing method comprising: forming a first display electrode (pixel electrode 84 see figures 11-13 and 22-24 and paragraphs 105-109, 155, and 159-162 ); and forming a thin film transistor (100 see figures 6-19 and 23-24 and paragraphs 98-121, 155, and 159-162), which comprises forming a semiconductor layer (130 see figures 14-16 and paragraphs 110-114), wherein the first display electrode and the semiconductor layer are in one same layer (both formed on gate insulating film 120), and a step of forming the first display electrode is performed before performing a step of forming the semiconductor layer (formed with 140 see paragraph 155) a material of the semiconductor layer is a metal oxide semiconductor material (see paragraph 111), and a material of the first display electrode is a transparent metal oxide material (see paragraphs 105 and 155), and metal elements 
Regarding the product by processes limitations “a step of forming the first display electrode is performed before performing a step of forming the semiconductor layer”, “before forming the semiconductor layer, forming a transparent metal oxide material layer using the transparent metal oxide material, and performing a patterning process on the transparent metal oxide material layer to form the first display electrode; and before forming the semiconductor layer, preforming a laser annealing treatment on the first display electrode to enable at least a surface of the first display electrode to be crystallized.” Even though product-by-process limitations are limited by and defined by the process, determination of patentability is based on the product itself. Specifically, the patentability of a product in the product-by-process limitation does not depend on its method of production. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964,966 (Fed Cir 1985). In this case, the display substrate of Hirano satisfies the structural limitations of the claim. See also MPEP 2113.

As per claim 20, Hirano teaches a display device (11 shown in figures 1 and 2), comprising a display substrate (30B) according to claim 13 (see rejection of claim 13 above and paragraphs 123 and 157).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hirano et al. (WO 2017158967 with reference made to US Pub. 20190072797 as a translation thereof and hereafter Hirano) in view of Alford et al. (US Pub. 20180308607 and hereafter Alford).
	As per claim 1, Hirano teaches (in figures 1-19 and 21-24) a manufacturing method of a display substrate, comprising: forming a first display electrode (pixel electrode 84 see figures 11-13 and 22-24 and paragraphs 105-109, 155, and 159-162 ); and forming a thin film transistor (100 see figures 6-19 and 23-24 and paragraphs 98-121, 155, and 159-162), which comprises forming a semiconductor layer (130 see figures 14-16 and paragraphs 110-114), wherein the first display electrode and the semiconductor layer are in one same layer (both formed on gate insulating film 120), and a step of forming the first display electrode is performed before performing a step of forming the semiconductor layer (formed with 140 see paragraph 155) a material of the semiconductor layer is a metal oxide semiconductor material (see paragraph 111), and a material of the first display electrode is a transparent metal oxide material (see paragraphs 105 and 155), and metal elements (Lithium and Gallium) of the metal oxide semiconductor material of the semiconductor layer are not completely same as metal elements (Lithium and Zinc) of the transparent metal oxide material; and the manufacturing method further comprises: before forming the semiconductor layer, forming a transparent metal oxide material layer (149) using the transparent metal oxide material, and performing a patterning process on the transparent metal oxide material layer to form the first display electrode (see figures 23 and 24 and paragraphs 160-161); and before forming the semiconductor layer, preforming a low resistance treatment (see paragraph 162) on the first display electrode to enable at least a surface of the first display electrode to be crystallized (layer of InGaZnO is still able to be crystallized and is therefore the surface of the layer is enabled to be crystallized) and that the first display electrode is formed of Indium Gallium Zinc Oxide (see paragraphs 105 and 155).
Hirano does not specifically teach that the low resistance treatment is a laser annealing treatment. 
However, Alford teaches performing laser annealing on a material layer formed of Indium Gallium Zinc Oxide in order to increase optical transparency and lower resistivity (see paragraphs 30 and 34). 
It would have been obvious to one of ordinary skill in the art at the time of filing to use the laser annealing process taught by Alford as the low resistance treatment in Hirano. 
The motivation would have been to produce an electrode that is high in transparency and low in resistivity as taught by Alford (see paragraph 30). 
As per claim 2, Hirano teaches (in figures 1-19 and 21-24) that the step of forming the semiconductor layer comprises: forming a semiconductor material layer (139 see figure 14 and paragraph 110), wherein the semiconductor material layer and the first display electrode (84) are in one same layer (both formed on gate insulating film 120); and performing a patterning process on the semiconductor material layer to form the semiconductor layer (see figures 15 and 16 and paragraphs 113-114).
As per claim 5, Hirano teaches (in figures 1-19 and 21-24) that the step of forming the first display electrode comprises: forming a transparent metal oxide material layer (149 see figures 11 and 23 and paragraphs 105, 155, and 159); and performing a patterning process on the transparent metal oxide material layer so as to form the first display electrode (see figures 12-13 and 23-24 and paragraphs 108-109 and 160-161), wherein during performing the patterning process on the transparent metal oxide material layer, a wet etching method is adopted to etch the transparent metal oxide material layer so as to form the first display electrode (see paragraphs 109 and 161); during performing the patterning process on the semiconductor material layer, a wet etching method is adopted to etch the semiconductor material layer so as to form the semiconductor layer (see paragraph 114).
As per claim 12, Hirano teaches (in figures 1-19 and 21-24) forming a second insulation layer (120 see figure 10 and paragraph 104), wherein both the first display electrode (84) and the semiconductor layer (130) are formed on the second insulation layer, and are in direct contact with the second insulation layer (see figure 22).
Claims 6-11 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hirano et al. (WO 2017158967 with reference made to US Pub. 20190072797 as a translation thereof and hereafter Hirano) and Alford et al. (US Pub. 20180308607 and hereafter Alford) as applied to claims 2 and 13 respectively above an in further view of Ono et al. (US Pub. 20050030461 and hereafter Ono). 
As per claim 6, Hirano teaches (in figures 1-19 and 21-24) forming a source electrode (151) and a drain electrode (152) of the thin film transistor (see figures 17-19 and paragraphs 115-117), wherein the source electrode and the drain electrode are respectively electrically connected to the semiconductor layer; forming a first insulation layer (160 see paragraph 118), wherein the first insulation layer covers the source electrode, the drain electrode, the semiconductor layer and the first display electrode (see figure 22), and the first insulation layer is in direct contact with each one selected from a group consisting of the semiconductor layer, the drain electrode and the first display electrode (see figure 22); 
Hirano does not specifically teach forming a second display electrode on the first insulation layer.
However, Ono teaches (in figure 27-30) forming a second display electrode (CT) on a first insulating layer (PSV2) in order to provide a fridge field type liquid crystal display (see paragraph 206) with wide viewing angle (see paragraphs 2-5). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Hirano to include the second display electrode from Ono. 
The motivation would have been to provide a display with wide viewing angle as taught by Ono (see paragraph 5). 
As per claim 7, Hirano in view of Ono teaches forming a data line (82 in Hirano), wherein the data line is electrically connected to the source electrode (see paragraph 87 in Hirano); the second display electrode (CT from Ono) covers at least a portion of the data line (portions of the second display electrode CT/CL/ITO2 are taught to cover the data line DL in figure 28 and paragraphs 202, 204, and 205 in Ono).
 	Hirano does not specifically teach that the data line is in one same layer with the source electrode. 
	However, Ono teaches (in figure 14) forming a data line (DL), a source electrode (SD2), and a drain electrode (SD1) simultaneously and in the same layer (see paragraph 154). 
	It would have been obvious to one of ordinary skill in the art at the time of filing to form the data line, source electrode, and drain electrode in Hirano simultaneously and in the same layer as suggested by Ono. 
	The motivation would have been to reduce the number of process steps. 
As per claim 8, Hirano in view of Ono teaches that the second display electrode (CT from Ono) is a slit electrode (see figures 27 and 28 and paragraphs 202-203 in Ono), and the first display electrode is a plate electrode (see figure 21 in Hirano).
As per claim 9, Hirano in view of Ono teaches that the first display electrode (84 in Hirano) is a pixel electrode (see paragraph 160 in Hirano), and the second display electrode (CT from Ono) is a common electrode (see paragraph 198 in Ono); and a step of forming the source electrode (151 in Hirano) and the drain electrode (152 in Hirano) of the thin film transistor comprises: forming a source-drain conductive material layer (159 see figure 17 and paragraph 115 in Hirano): and performing a patterning process on the source-drain conductive material layer so as to form the source electrode and the drain electrode (see figures 18 and 19 and paragraph 116-117 in Hirano), wherein a portion of the pixel electrode (84 in Hirano) and a portion of the drain electrode are stacked with each other so that the pixel electrode and the drain electrode are in direct contact with each other (see figure 22 in Hirano).
As per claim 10, Hirano in view of Ono embodiment shown in figure 27 teaches that the first display electrode (84 in Hirano) is a pixel electrode (see paragraph 160 in Hirano), and the second display electrode (CT from Ono) is a common electrode (see paragraph 198 in Ono); and a step of forming the source electrode (151 in Hirano) and the drain electrode (152 in Hirano) of the thin film transistor comprises: forming a source-drain conductive material layer (159 see figure 17 and paragraph 115 in Hirano): and performing a patterning process on the source-drain conductive material layer so as to form the source electrode and the drain electrode (see figures 18 and 19 and paragraph 116-117 in Hirano), wherein a portion of the pixel electrode (84 in Hirano) and a portion of the drain electrode are stacked with each other so that the pixel electrode and the drain electrode are in direct contact with each other (see figure 22 in Hirano).
Hirano in view of Ono’s embodiment shown in figure 27 does not specifically teach that the first display electrode is a common electrode, and the second display electrode is a pixel electrode; wherein the common electrode and the drain electrode are spaced apart from each other; and the manufacturing method of the display substrate further comprises: patterning the first insulation layer so as to form a via hole exposing the drain electrode, wherein the pixel electrode is electrically connected to the drain electrode by the via hole.
However, Ono teaches (in figures 16-17 and 32-33) that forming a first display electrode (CT/ITO1 in figures 16-17) as a common electrode and a second display electrode (PX/ITO2 in figures 16-17) as a pixel electrode such that the common electrode and the drain electrode (SD1 in figures 16-17) are spaced apart from each other; and the first insulation layer (PSV in figures 16-17) has a via hole exposing the drain electrode (“contact hole” see paragraph 156), wherein the pixel electrode is electrically connected to the drain electrode by the via hole (see figure 17) is an art recognized equivalent process/structure to forming the first display electrode (PX/ITO1 in figures 32-33) as a pixel electrode, and the second display electrode (CT/ITO2 in figures 32-33) as a common electrode such that a portion of the pixel electrode and a portion of the drain electrode (SD1) are stacked with each other so that the pixel electrode and the drain electrode are in direct contact with each other (see figure 33).
As such It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method such that the first display electrode is a common electrode, and the second display electrode is a pixel electrode; wherein the common electrode and the drain electrode are spaced apart from each other; the first insulation layer is patterned so as to form a via hole exposing the drain electrode, wherein the pixel electrode is electrically connected to the drain electrode by the via hole as it is an art recognized equivalent process/structure known for the same purpose of controlling the orientation of liquid crystal in a liquid crystal display. (See MPEP 2144.03). 
As per claim 11, Hirano teaches (in figures 1-19 and 21-24) that a step of forming the source electrode (151) and the drain electrode (152) of the thin film transistor (see figures 17-19 and paragraphs 115-117) is performed after performing the step of forming the semiconductor layer (130 see figures 14-16 and paragraphs 110-114), the source electrode covers a portion of the semiconductor layer, and the drain electrode covers a portion of the semiconductor layer (see figure 19 and 22); 
As per claim 14, Hirano teaches (in figures 21-22) a source electrode (151) and a drain electrode (152) of the thin film transistor (100), wherein the source electrode and the drain electrode are respectively electrically connected to the semiconductor layer (130); and a first insulation layer (160), wherein the first insulation layer covers the source electrode, the drain electrode, the semiconductor layer and the first display electrode (84), and the first insulation layer is in direct contact with each one selected from a group consisting of the semiconductor layer, the drain electrode and the first display electrode.
Hirano does not specifically teach a second display electrode on the first insulation layer.
However, Ono teaches (in figure 27-30) forming a second display electrode (CT) on a first insulating layer (PSV2) in order to provide a fridge field type liquid crystal display (see paragraph 206) with wide viewing angle (see paragraphs 2-5). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Hirano to include the second display electrode from Ono. 
The motivation would have been to provide a display with wide viewing angle as taught by Ono (see paragraph 5). 
As per claim 15, Hirano teaches (in figures 21-22) that a material of the semiconductor layer (130) is metal oxide (see paragraph 111), and a material of the first display electrode (84) is transparent metal oxide (see paragraphs 105 and 155).
As per claim 16, Hirano teaches (in figures 21-22) that the source electrode (151) covers a portion of the semiconductor layer (130), and the drain electrode (152) covers a portion of the semiconductor layer.
As per claim 17, Hirano in view of Ono teaches that the first display electrode (84 in Hirano) is a pixel electrode (see paragraph 160 in Hirano), and the second display electrode (CT from Ono) is a common electrode (see paragraph 198 in Ono), and the pixel electrode and the drain electrode (152 in Hirano) are stacked with each other so that the pixel electrode is in direct contact with the drain electrode (see figure 22 in Hirano). 
As per claim 18, Hirano teaches (in figures 21-22) a data line (82) that is electrically connected to the source electrode (151 see paragraph 87 in Hirano). 
 	Hirano does not specifically teach that the data line is in one same layer with the source electrode or a second display electrode covering at least a portion of the data line. 
However, Ono teaches (in figure 27-30) forming a second display electrode (CT) on a first insulating layer (PSV2) covering at least a portion of a data line (see figure 28 and paragraphs 202, 204, and 205) in order to provide a fridge field type liquid crystal display (see paragraph 206) with wide viewing angle (see paragraphs 2-5) and teaches (in figure 14) forming a data line (DL), a source electrode (SD2), and a drain electrode (SD1) simultaneously and in the same layer (see paragraph 154). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Hirano to include the second display electrode from Ono and to form the data line, source electrode, and drain electrode in Hirano simultaneously and in the same layer as suggested by Ono. 
The motivation to include the second display electrode would have been to provide a display with wide viewing angle as taught by Ono (see paragraph 5). The motivation to form the data line, source electrode, and drain electrode simultaneously and in the same layer would have been to reduce the number of process steps. 
As per claim 19, Hirano teaches (in figures 21 and 22) that the first display electrode (84) is a plate electrode (see figure 21).
Hirano does not teach a second display electrode which is a slit electrode. 
However, Ono teaches (in figure 27-30) forming a second display electrode (CT) which is a slit electrode (see figures 27 and 28 and paragraphs 202-203) on a first insulating layer (PSV2) in order to provide a fridge field type liquid crystal display (see paragraph 206) with wide viewing angle (see paragraphs 2-5). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Hirano to include the second display electrode from Ono. 
The motivation would have been to provide a display with wide viewing angle as taught by Ono (see paragraph 5). 
Response to Arguments
Applicant's arguments filed 07/16/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that one of the metal oxide semiconductor material and the transparent metal oxide material comprises a metal which is not present in the other of the metal oxide semiconductor material and the transparent metal oxide material and that a surface of the first display electrode is crystallized by a laser annealing treatment) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In the instant case, and as shown in the rejection above, Hirano in view of Alford teaches that all the limitations as claimed. Applicant’s argument is therefore unpersuasive and the rejection is maintained. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim (US Pub. 20030184688) is cited for teaching (in figures 3A-3C and paragraphs 48-50) annealing a transparent metal oxide layer (108a) formed of ITO in order to crystalize a surface of a display electrode (108b) in order to prevent potions which have been crystallized from being etched by an etching solution. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871